Citation Nr: 0007925	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  96-34 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a disorder claimed 
as cervical muscle spasm.

2.  Entitlement to service connection for a disorder claimed 
as chest pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1987 to 
September 1995, and prior to that time for three months and 
29 days.  His appeal comes before the Board of Veterans' 
Appeals (Board) from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  This case was remanded to the RO in 
December 1998, and it is again before the Board for proper 
appellate consideration.

The veteran was scheduled for a hearing before a member of 
the Board sitting in Chicago, Illinois.  However, he did not 
report for the hearing.  Given that no request for a 
postponement, showing of good cause for failure to appear, or 
proper request for a new hearing is of record, appellate 
review of the case can now proceed as though the request for 
a hearing had been withdrawn.  38 C.F.R. § 20.704 (1999).


FINDINGS OF FACT

1.  The veteran has not presented competent medical evidence 
that a disorder manifested by cervical muscle spasm is 
etiologically related to his period of active duty.

2.  The veteran has not presented competent medical evidence 
that he has a current disorder manifested by chest pain.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a disorder claimed as cervical muscle spasm is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a disorder claimed as chest pain is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was scheduled for a VA examination on March 2, 
1999, but he did not report to the examination.  The RO sent 
a letter in April 1999 to the veteran's address of record 
located in Washington, Illinois, informing the veteran that 
he would be rescheduled for another examination if he so 
desired.  The veteran did not respond to this letter.  The 
veteran's representative apparently spoke with the veteran 
via telephone in December 1999 and it discovered that he had 
returned to active duty, but the record does not reflect the 
exact date as to when the veteran moved from the old address; 
he also provided his current mailing address at Ft. Riley, 
Kansas.  The RO sent him an additional letter to that address 
concerning his appeal, but he again did not respond.  The 
Board notes that the RO notified the veteran at his new 
address in Kansas before certifying this appeal to the Board 
for appellate consideration.  The record does not indicate 
that the veteran returned to active duty before he was 
informed that he would be rescheduled for another examination 
if he so desired and before he was informed of the denial of 
his claims by August 1999 Supplemental Statement of the Case.  
Additionally, because the claims for service connection are 
not well grounded, as discussed below, the VA does not have a 
duty to assist the veteran under 38 U.S.C.A. § 5107(a) (West 
1991).  Pursuant to 38 C.F.R. § 6.655(a) (1999), when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  As such, the 
Board will proceed based on the current evidence of record.

A veteran who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps v. Gober 126 F.3d at 
1468-69.  

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Disorder claimed as cervical muscle spasm

The veteran's service medical records show that he had some 
complaints of neck pain while he served on active duty.  The 
veteran complained of pressure and pain in the back of his 
neck in July 1987.  He had a history of a motor vehicle 
accident, and he stated that pain was building between his 
shoulder blades.  A diagnosis of muscle strain was made.  A 
medical treatment note dated December 1988 reflects a 
provisional diagnosis of cervical muscle spasm, probably 
stress related.  These records contain no further complaints 
or treatment until 1995.  In a February 1995 separation 
examination, it was reported that the veteran had recurrent 
cervical spine spasm.  Examination however, revealed no 
pertinent abnormalities.  In a June 1995 screening note, the 
examiner noted that the veteran had a reported 4 month 
history of neck pain in February 1995, but at the time of the 
June visit, gave a 4 year history of neck pain.  Examination 
was deferred at the time and the impression was subjective 4 
year history of neck pain with duration discrepancy.  An X-
ray taken in June 1995 shows that he had early degenerative 
joint disease with mild neural foramen encroachment at C4-C5 
on the left.  The examiner noted that there were no cervical 
ribs, fracture, dislocation or lytic or blastic bone lesions.  

During a VA examination in March 1996, the veteran reported 
that he had had persistent neck pain since 1989.  He 
described the pain as located mostly at the back of his neck 
and indicated that he had muscle spasm.  On examination, the 
veteran's cervical range of motion was reported to be 
excellent in all directions.  The veteran showed no objective 
evidence of pain on motion.  Neurological examination was 
negative for any neurological deficits in the upper and lower 
extremities.  Deep tendon reflexes were equal and symmetrical 
throughout.  The examiner's review of the cervical X-rays 
demonstrated normal alignment with normal disc space height 
being present.  There was questionable deformity of the C5 
and C6 spinous processes which may have represented either 
bifid spinous process versus an old clay shoveler's fracture.  
The examiner stated that this did not provide any instability 
and was only an incidental finding.  The veteran was 
diagnosed with chronic neck cervical muscle strain with spasm 
and questionable old C5-C6 clay shoveler's fracture of the 
spinous process which appeared to be healed versus bifid 
spinous processes.  An X-ray taken of the cervical spine at 
that time showed no bone or joint abnormality, and the 
examiner's impression was a negative examination.

Although this report includes a diagnosis of cervical spine 
disability, it does not constitute the requisite evidence 
etiologically relating that strain to the veteran's period of 
active service.  In other words, the examiner made a 
diagnosis but he did not offer an opinion that the current 
muscle spasm and strain are connected to any disability 
arising during the veteran's active duty, including the 
diagnosis in June 1995 of early degenerative joint disease in 
C4-C5.  In fact, this case was remanded, in part, in December 
1998, in order to obtain clarifying medical evidence.  The 
Board noted at that time that the diagnosis of chronic neck 
cervical muscle strain with spasm appeared to be based on 
history provided by the veteran rather than supported by 
findings noted at examination, that it was unclear as to the 
relationship, if any between the old clay shoveler's fracture 
and the veteran's service, and to reconcile the service 
department finding of early degenerative joint disease with 
the absence of such a finding on post-service VA examination.  
However, with the absence of such additional medical 
evidence, and due to the incompleteness and apparent 
deficiencies in the 1996 VA examination, the Board is unable 
to find the March 1996 examination report sufficient to 
provide medical nexus evidence in this case.  The post-
service finding of chronic neck cervical muscle strain was 
clearly not supported by examination at the time of the March 
1996 VA examination and the Board must conclude, without 
additional medical evidence, that the diagnosis was based on 
the veteran's self-reported history alone.  Further to the 
extent that the assessment of questionable shoveler's 
fracture versus bifid spinous processes is considered 
competent evidence of a current disability, the Board notes 
that neither of these disorders was noted in service and 
there is clearly no medical evidence of record suggesting a 
relationship to the veteran's service.  Thus, the record as 
it stands essentially only contains the veteran's contention 
that he has a chronic cervical spine disability which is 
causally related to his military service.  However, as the 
veteran is a layperson with no medical training or expertise, 
his contentions by themselves do not constitute competent 
medical evidence of a nexus between a current cervical spine 
disorder and his period of active service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

With respect to the criteria as set forth in Savage, the 
Board notes that the record reflects that the veteran was 
seen for neck pain in service on a few occasions.  There is 
no diagnosis of a chronic cervical spine disorder in service, 
however.  Other than the veteran's report on separation, 
service medical records do not show recurrent treatment for a 
chronic cervical spine disorder or otherwise corroborate the 
assertion at that time.  In view of such evidence and the 
lack of any competent medical opinion establishing that a 
chronic cervical spine disorder was present in service and 
that a current cervical spine disorder is a manifestation of 
such chronic disorder, it is concluded that a chronic 
cervical spine disorder was not shown to be present in 
service and that service connection is not warranted on a 
direct basis or with application of 38 C.F.R. § 3.303(b); 
Savage, supra.

As noted above, in Savage the Court observed that a claimant 
may obtain the benefit of § 3.303(b) by showing a continuity 
of symptomatology.  The Court noted that a veteran's 
assertion of continuity of symptomatology, in and of itself, 
may be sufficient to well ground a claim by providing a 
nexus, in some cases.  The veteran has indicated that he has 
had continuous neck symptomatology since service.  The 
veteran, as a lay person, is competent to provide evidence of 
the occurrence of observable symptoms during and following 
service.  See Savage, 10 Vet. App. at 497.  However, the 
Court in Savage held that unless the relationship between any 
present disability and the continuity of symptomatology 
demonstrated is one as to which a lay person's observation is 
competent, medical evidence demonstrating the relationship is 
still required to well ground the claim.  Id. at 497-98.  It 
must be considered that there are many and diverse reasons 
that could explain the symptoms the veteran states that he 
continuously experienced.  Expert medical opinion, which is 
lacking in the record, is required to establish such a nexus.  
While his statements are presumed to be credible, the 
veteran, as a lay person, is not competent to relate the 
symptoms which he has stated he has experienced during and 
since service to his current disability.  As the record is 
devoid of any such competent medical evidence, the case is 
not well grounded.


Disorder claimed as chest pain

A review of the veteran's service medical records shows that 
he complained of chest pain on a number of occasions while he 
was on active duty which was variously attributed to mitral 
valve regurgitation, mechanical chest wall source, and anger 
and tension.  The veteran underwent examination and 
evaluation, and it appears, however, that heart disease was 
ruled out as a source.  In September 1995, the veteran was 
diagnosed as having affective disorder with a secondary 
diagnosis of atypical chest pain.  At his VA examination in 
March 1996, he reported occasional chest pain that he 
characterized as sharp on both the left and right sides of 
his chest.  The pain would come on suddenly during either 
exertion or rest, and they occurred about once per week.  The 
examiner diagnosed atypical chest pain, non-cardiac, of a 
pleuritic nature.

Once again, the VA examination report represents the only 
post-service medical evidence of record with regard to the 
claimed disability.  As noted above, the veteran did not 
report to the examination in conjunction with the RO's 
attempt to clarify the record.  As such, there is no 
competent medical evidence demonstrating that the veteran 
currently suffers from a disorder manifested by his chest 
pain.  In light of this deficiency, the Board finds the claim 
for service connection not well grounded.  See 38 U.S.C.A. 
§ 5107(a).  The Board acknowledges that the service medical 
records show that the veteran had chest pain while he was on 
active duty; however, there must be competent evidence of a 
current disability for a claim to be well grounded and 
complaints of chest pain do not constitute a current 
disability.  The United States Court of Appeals for Veterans 
Claims has ruled that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez, No. 97-1948 
(U.S. Vet. App. Dec. 29, 1999).  As with evidence of a nexus 
to active service, the veteran's own contentions as to 
whether he has a current disability are insufficient to well 
ground his claim because he is a layperson and not qualified 
to make a medical determination in this regard.  Espiritu, 2 
Vet. App. At 492-495.

Because he has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection for chest pain and spasm of the cervical spine, 
the VA is under no duty to assist him in developing the facts 
pertinent to his claims.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997).  Furthermore, the Board is not aware of the 
existence of additional relevant evidence that could serve to 
make the claims well grounded.  Thus, there is no additional 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) to 
notify the veteran of the evidence required to complete his 
application for service connection for the claimed 
disability.  See McKnight v. Gober, 131 F.3d 1483, 1484-
85(Fed. Cir. 1997).  That notwithstanding, the Board views 
its discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claim and to explain 
why his current attempts fail.


ORDER

A well-grounded claim having not been presented, entitlement 
to service connection for a disorder claimed as cervical 
muscle spasm is denied.

A well-grounded claim having not been presented, entitlement 
to service connection for a disorder claimed as chest pain is 
denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

